

Exhibit 10.40
CERTIFICATE OF OWNERSHIP AND MERGER


OF


Kiwibox Media, Inc.,
a Delaware corporation


with and into


Magnitude Information Systems, Inc.,
a Delaware corporation


Magnitude Information Systems, Inc. hereby certifies that:


FIRST: Magnitude Information Systems, Inc. (“Parent” or the “Corporation”) is a
business corporation organized and existing under the General Corporation Law of
the State of Delaware (“DGCL”).


SECOND: Parent owns 100% of all of the issued and outstanding shares of each
class of capital stock of Kiwibox Media, Inc. (“Subsidiary”), which is a
business corporation organized and existing under the DGCL.
 
THIRD: Parent hereby merges Subsidiary into Parent. The Parent shall be the
surviving corporation of the merger, with the existing certificate of
incorporation of Parent as in effect immediately prior to the merger as the
certificate of incorporation of the surviving corporation, except that ARTICLE I
relating to the name shall be struck and shall be substituted in lieu therefor
the following article:
 
ARTICLE I
 
NAME
 
“The name of the corporation is Kiwibox.Com, Inc.”
 
FOURTH: By Unanimous Written Consent, dated December 15, 2009, the Board of
Directors of Magnitude Information Systems, Inc. adopted the following
resolutions, approving the merger of the Subsidiary with and into the Parent
pursuant to Section 253 of the DGCL:


WHEREAS, Section 253 of the Delaware General Corporation Law (“DGCL”) permits
the “short-form” merger into a parent corporation of a subsidiary corporation
where at least 90% of the outstanding shares of each class of stock of the
subsidiary corporation are owned by the parent corporation by executing,
acknowledging and filing, in accordance with Section 103 of the DGCL, a
certificate of such ownership and merger setting forth a copy of the resolution
of its board of directors to so merge and the date of adoption; and


WHEREAS, the Board of Directors of the Company believes, based on discussions
with, the analysis of, and the recommendations of the Company’s management, and
after consideration of all relevant factors, that it is in the best interest of
the Company’s stockholders to effect a short-form merger of Kiwibox Media, Inc.
with and into the Company.


NOW, THEREFORE, BE IT RESOLVED, that the form of Certificate of Ownership and
Merger, is hereby adopted and approved with such additions, modifications, or
deletions as the officers of the Company deem necessary or appropriate and in
the best interest of the Company and its stockholders; and it is further

 
 

--------------------------------------------------------------------------------

 
 
RESOLVED, that the Company's subsidiary, Kiwibox Media, Inc., be merged with and
into the Company (the “Merger”) and that upon the filing of the appropriate
Certificate of Ownership and Merger with the Secretary of State of the State of
Delaware, the Company's name shall be changed to Kiwibox.Com, Inc; and it is
further
 
RESOLVED, that by virtue of the Merger and without any action on the part of the
holder thereof, each then outstanding share of each class of the capital stock
of the Company shall remain unchanged and continue to remain outstanding as one
share of the capital stock of the Company, held by the person who was the holder
of such share of the capital stock of the Company immediately prior to the
Merger; and it is further
 
RESOLVED, that by virtue of the Merger and without any action on the part of the
holder thereof, each then outstanding share of the capital stock of the
Subsidiary shall be canceled and no consideration shall be issued in respect
thereof; and it is further
 
RESOLVED, that the proper officers of the Company be and hereby are authorized
and directed to make, execute and acknowledge, in the name and under the
corporate seal of the Company, a Certificate of Ownership and Merger for the
purpose of effecting the Merger and to file the same in the office of the
Secretary of State of the State of Delaware, and to carry out and effectuate the
purpose and intent of the resolutions relating to the Merger.
 
FIFTH: This certificate shall be effective as of December 31, 2009.
 
IN WITNESS WHEREOF, said MAGNITUDE INFORMATION SYSTEMS, INC. has caused this
Certificate of Ownership and Merger to be executed by its duly authorized
officer on this 15th day of December, 2009.
 
Magnitude Information Systems, Inc.
 
By:_ [sig.jpg] _____________________
 
Rudolf Hauke, President

 
 

--------------------------------------------------------------------------------

 